J-S23015-19

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.P., A MINOR            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
APPEAL OF: B.D. NATURAL MOTHER
                                                 No. 1604 WDA 2018


             Appeal from the Order Entered October 22, 2018
      In the Court of Common Pleas of Erie County Juvenile Division
                    At No(s): CP-25-DP-0000170-2017


IN THE INTEREST OF: R.P., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
APPEAL OF: B.D. NATURAL MOTHER
                                                 No. 1605 WDA 2018


            Appeal from the Decree Entered October 22, 2018
      In the Court of Common Pleas of Erie County Juvenile Division
                    at No(s): CP-25-DP-0000171-2017


IN THE INTEREST OF: J.P., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
APPEAL OF: B.D. NATURAL MOTHER
                                                 No. 1606 WDA 2018


             Appeal from the Order Entered October 22, 2018
      In the Court of Common Pleas of Erie County Juvenile Division
                  At No(s): CP-25-DP-0000172 of 2017


IN THE INTEREST OF: E.P., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
APPEAL OF: B.D. NATURAL MOTHER
                                                 No. 1607 WDA 2018


            Appeal from the Decree Entered October 22, 2018
      In the Court of Common Pleas of Erie County Juvenile Division
                    At No(s): CP-25-DP-0000173-2017
J-S23015-19



BEFORE: BENDER, P.J.E., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BENDER, P.J.E.:                              FILED MAY 31, 2019

        B.D. (Mother) appeals from the orders, dated October 19, 2018, and

entered on the docket in the Court of Common Pleas of Erie County on October

22, 2018, which changed the permanency goal for her four sons to adoption.1

After review, we affirm.

        On appeal, Mother’s brief contains the following question for our review:

        WHETHER THE JUVENILE COURT COMMITTED AN ABUSE OF
        DISCRETION AND/OR ERROR OF LAW WHEN IT CHANGED THE
        SOLE PERMANENCY GOAL REGARDING THE CHILDREN TO
        ADOPTION.

Mother’s brief at 4.

        We review issues relating to the changing of the placement goal for

children to adoption pursuant to the following:

           [T]he standard of review in dependency cases requires an
           appellate court to accept the findings of fact and credibility
           determinations of the trial court if they are supported by the
           record, but does not require the appellate court to accept
           the lower court’s inferences or conclusions of law.
           Accordingly, we review for an abuse of discretion.

        In re R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010).

           Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act,
           when considering a petition for a goal change for a
           dependent child, the juvenile court is to consider, inter alia:

*   Retired Senior Judge assigned to the Superior Court.

1 J.P. (Father) also filed appeals from the orders that granted the goal change
for each of his sons. Father’s appeals are docketed at Nos. 1588 WDA 2018,
1589 WDA 2018, 1590 WDA 2018 and 1592 WDA 2018.
J-S23015-19



           (1) the continuing necessity for and appropriateness of the
           placement; (2) the extent of compliance with the family
           service plan; (3) the extent of progress made towards
           alleviating the circumstances which necessitated the original
           placement; (4) the appropriateness and feasibility of the
           current placement goal for the children; (5) a likely date by
           which the goal for the child might be achieved; (6) the
           child’s safety; and (7) whether the child has been in
           placement for at least fifteen of the last twenty-two months.
           The best interests of the child, and not the interests of the
           parent, must guide the trial court. As this Court has held, a
           child’s life simply cannot be put on hold in the hope that the
           parent will summon the ability to handle the responsibilities
           of parenting.

         In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations
         and quotation marks omitted).

In re J.D.H., 171 A.3d 903, 908 (Pa. Super. 2017).

         We have reviewed the certified record, Mother’s brief, 2 the applicable

law, and the comprehensive opinion authored by the Honorable Shad

Connelly, senior judge of the Court of Common Pleas of Erie County, filed

January 14, 2019. We conclude that Judge Connelly’s well-reasoned opinion

disposes of the issue raised by Mother.           Accordingly, we adopt Judge

Connelly’s opinion as our own and affirm the orders appealed from on that

basis.

         Orders affirmed.




2   No other party has filed a brief in connection with this appeal.
J-S23015-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/31/2019
                                                                                 Circulated 05/07/2019 08:13 AM




IN THE INTEREST OF
D.P., R.P., J.P., and E.P.,                           IN THE COURT OF COMMON PLEAS
               Minors                                 OF ERIE COUNTY, PENNSYLVANIA
Adjudicated Dependent                                 JUVENILE DIVISION

APPEAL OF B.D.,                                       NO. 170, 171, 172, 173 OF 2017
Natural Mother                                                                          (,        ........
                                                                                        C>-:-->   c.,..--,

                                                                                    ;;��:�
                                                                                    �4,l:
                                                                                                  �
                                                                                                  (.....
                                                                                   �·:-< :i.      �
                                                                                   -·-:'l�·
                                                                                    ; ()r-
                                                                                                             (;)
                                                                                                             ..,.1
                                                                                   :!
                                        1925(a) OPINION                            ,_.Sr.:)       s:         ;.t.;

       On October 22, 2018 an order was entered in a dependency       action
                                                                             changlli� goJto
                                                                                   •�•cc,         l,1
                                                                                                             g
                                                                                        !fl7-     y;r
                                                                                                             c-,
                                                                                                             �

adoption for D.P., R.P., J.P., and E.P., minor children of B.D. (Appellant/Mother).'The m�er                 u�
                                                                                                                !

now challenges that order. The mother is contending this court erred and I or abused its

discretion when it eliminated reunification as a goal. The record supports that the finding of

change of goal to adoption was established by clear and convincing evidence and is in the best

interests of the children. It is therefore requested the Superior Court affirm the order.

                           PROCEDURAL IDSTORY AND FACTS

       D.P., born June I, 2006;   II:, born January •• 2009; J.P., born May#f, 2012; and E.P.,
born October,it, 2015, are all children ofB.D., natural mother, and J.P., natural father. The

family had been living in North Carolina, but moved to Erie. In May, 2017, OCY received

allegations that the mother had physically assaulted some of the children. The father filed a PFA

Petition on behalf of the children against the mother that was eventually withdrawn. Services

were opened with OCY in May, 2017, but ultimately, all four children were removed from the

parents' care and placed in foster care. An Adjudication/Dispositional Hearing was held on

August 14, 2017 before this court. OCY had filed Dependency Petitions for the children. The

parents stipulated that their children were without proper parental care or control based upon the

following allegations:

                                                  1
        L The (parents have) a history with the Agency due to concerns of abuse, unstable
       housing, domestic violence, and lack of follow through with services. Furthermore, the
       family was involved.with ongoing services since May, 2017 and (they) failed to alleviate
       the issues;
        2. The (parents) have an extensive history in North Carolina due to concerns of.physical
       abuse, neglect, deplorable home conditions, and drug and alcohol abuse. The cases in
       North Carolina were ultimately unfounded and closed by CYS.
        3. The (parents) have failed and/or are unwilling to provide a safe and stable living
       environment. Furthermore, the home had an infestation of'mice and bed bugs in May,
       20 l 7 and the conditions have since worsened resulting. in the family being evicted,
        4. The (parents) have failed and /or are unwilling to seektreatment for (their) mental
       health


Themother additionally admitted:

        5; (The motherj.has previously had two children removed from her care over 20 years
       ago and successfully placed for adoption;
        6. (The mother) has physically abused theminor (childrenj.Furthermore, the (children)
       reported that (they are) fearful of'(the mother) due to her hitting, scratching, pulling ·
       (their) hair, and throwing objects at (them);
        7. (The mother) has a criminal history including Aggravated Assaultand Criminal
       Conspiracy.                                              ·

The father additionally admitted:

        S. (The father) has failed to prevent physical abuse to the minor (children). Furthermore
       (the fatherj.disclosed witnessing the abuse arid neglect of his (children) on multiple
       occasions; however he has failed to protect the (children);
         6. (The father) has failed to provide a safe andstable home for the minor (children).
       Furthermore, he continues to leave (the mother) in-a caregiver role despite witnessing
       abusive behaviors.

       Services had been extended to the family prior to the necessity of the children's removal

and adjudication of dependency. Cal1s were received by OCY in May, 2017 alleging physical

abuse to the children. Investigations determined the abuse was unfounded, but.services were

opened. Subsequently, J.P. filed a Protection From Abuse Act Petition on behalf of the children

against the mother, B.D. Prior to any actlon on the petition, the children were removed and the

dependency actions begun. The court issued a Dependency/Dispositional Order on August 17,



                                                2
2017, finding all 4 children dependent based upon the stipulated allegations of fact, and ordering

the parents to be involved with a number of services. The goal was reunification of the family.

        Ope of'the main agencies involved with the family was Family Based Mental Health.

Jessica Edmunds was the therapist assigned to the family. Edmunds began working with the

family in.June, 2017, and described the program as providing services in therapy; case

managementand crisis. (10/10/2018 N.T. p.5): The goals or problem areas being addressed with

the family were community- maintaining contact with all family service providers; family-

boundaries and expectations and consequence with the parents, including anger management

and parenting techniques; and individual .: needs such as coping and communication skills

(10110/2018 N.T. p. 5-6).

        Initially, J.P. and B.D., the parents, were together in sessions. However, their relationship

during the sessions was deemed "too toxic" by Ms. Edmunds, meaning constant arguments,

disagreements, an overall unhealthy atmosphere. Eventually, the joint sessions were terminated,

and the parents were seen individually once they had split up. Id J.P. wanted one pf his goals to

be distancing himself from B.D. The father indicated on more than one occasion that he needed

to distance himself from the mother. (1 Oil 0/2018 N. T.. pp. 35-36, 17-38). Despite the positive

effort J.P. appeared to be giving with Ms. Edmunds' and the pro&ram, she found that he would

normally take two steps forward, and then two back, Something would cause him to become

upset.and be more negative, (10/10/2018 N.T. p. 9)� Although J.P. had stipulated to the finding of

dependency of his children, he would tell Ms. Edmunds that the children shouldn't have been

removed. (10/10/2018 N.T. p. 37).

       B.D. would participate in sessions and.read the materials she was given. However, the

mother disagreed with all the parenting techniques with which she was instructed. B.D, never


                                                  3
agreed with any of the materials she was given for the purpose of helping to raise her children.

(i0/10/2018 N.T. pp. 33, 36). B.D. was terminated from the family Based Mental Health

program in July, 2018 because she was deemed not therapeutically appropriate as she refused to

utilize the materials she was provided, and was surreptitiously recording therapy sessions.

(10110/2018 NT.pp. 6-7, 17).

        The precipitating event which led to the termination of B.D. from the Family Based

service occurred on June 19, 2018.. The mother was having a supervised visit with the oldest

child, D.P. Ms. Edmunds was supervising the visit and was observing it behind a one-way

mirror at OCY. The child was not in a good mood, and the mother constantly pressed him as to

what was wrong. DJ> indicated that the mother wasn't workingto get the children back, and

mentioned abuse. This caused a very vocal and explosive disagreement.13.D. called her child a

"liar", arid rejected his feelings about the situation. (JOIJ0/2018N..T. pp. 6-9). D:P. started

talking about past abuse and told his mother that if she ever hit him again, he would hit herback,

Morn's response was that if.he raised a hand to her, she would "beat his ass", and told him he

was the reason she had lost her family. (919/2018 N.T. p. 39). Ms. Edmunds had to intervene.and

had the child removed, One. of the areas that Ms. Edmunds had been working with B.D. on was

appropriate ways to, talk to children. It was another of the. parenting techniques B.D. rejected, and

resulted in the June 19ih blow-up, After this visit, and the revelation about recording therapy

sessions) B.D.• was discontinued from Family Based Mental Health. ( 10/10/2018 N. T. pp. 9, 31).

       Shannon Spiegel of OCY was the family's caseworker beginning in December 2017.

Throughout the Agency's involvement with B.D., the mother did not acknowledge any issue

about her ability to care for the children or the reasons the children were in OCY's care.




                                                  4
 (9/9/2018 N.T. pp. 39-40). This attitude was in spite of B.D. 's admissions in August, 2017 of her

 abuse and inability to properly parent her children.

        Although the plan through June, 2018 was to reunify the children with the father, who

had split from B.D., he admitted to a "co-dependent relationship with her, and that he could not

get.away from the mother; that.she was a "drug;' to him. (9/912018 N.T. p. 40, 69). Services were

offered to J.P. to deal with this co-dependency issue, services he· stated he wanted. (1Oli0/2018

pp. 35-36), OCYwas going to increase unsupervised visits with the father one child at a time so

as not to overwhelm him. The first weekend visit on the June 8, 2018 with D.P. went well.
(9/9/2018 N, T. j). 34). There were a number of discussions with the father that there.was to be no •

unauthorized contact with the mother, (9/9/2018 N.T. pp, 34-35, 37-38, 70 -71). Another

weekend visit took place the following weekend, which happened to include Father's Day. At

first, it appeared that visit had no issues. However an allegation was received on June 251� that

the father had taken the child to the mother's house withoutpermission, and that there was a plan

to reunite with the children, later with mom, and then move out of state, 36). (9/9/2018 N 1: pp.

35-36). J.P. was confronted with this allegation, Initially, the father said B.D. showed up at a

friend's picnic unexpectedly where the dad and child were, and that he later left.Ms, Spiegel

talked to D.P. later about how the visits were. going. Ms, Spiegel learned that J.P. had taken D.P.

over to the mother's residence, where the child spent the night. D.P. told Spiegel that he didn't

want to go to his mother's on Father's Day, but he didn'twantto disappoint his dad.DiP, had

never been to the mother's residence, but was able to describe the layout, and said mom knew

they were.coming because they didn't have to break into the house. (9/9/2018 N.T. pp. 35-37).

The father was confronted after Ms. Spiegel talked to D;P.• and he admitted he allowed the child

to have unsupervised, unauthorized contact with B.D. and let the child spend the night, Id.


                                                 5
Unfortunately, after this visit, D.P.'s behaviors escalated in the foster home, and he ultimately

had to be removed id. D .P. also had to be hospitalized for mental health reasons a little laterin

the summer. Jessica Edmunds stated there was a correlation between the visits with mom in June

and the escalation inD.P.'s behaviors. (9/912018 N.T. pp 26-27).

       Shannon Spiegel concluded that despite the efforts ofO.C.Y., F1,U11ily Based Mentai

Health and other services, the ties between the mother and father were not being eliminated. J.P.

had not alleviated any of his co-dependency with the mother, and failed to show art ability to care

for himself on his own , or care for bis children. Despite the lengthy history of involvement with

child protective agencies in multiple jurisdictions, the dad did not acknowledge or realize why

his children were in care, J.P. 's relationship with OCY was turbulent at times. He would thank

the. Agency for intervening and helping him, then accuse it of kidnapping children and selling

them. J.P. did not consistently accept responsibility as to the reasons his children were

adjudicated dependent. (919/2018 N.T. pp 44, 64, 71-72). B.D. had been terminated from services

by Family Based Mental Health after itwas determined the mother was not involved with it on a

therapeutic level, and she was recording sessions without permission, (9/9/2018 N. T. p. 65�66.).

       Ms. Spiegel felt that continuing contact with the parents resulted in continuing trauma for

the children. (919/2018 N.T. pp. 6S-66). The two youngest children, J.P. and E.P., were in a

potential adoptive home. D.P. wanted to be adopted, but have some form of contact with his

father, R.P;, 9 years old,had made statements he did not wantto be adopted. (9/9/2018 N. T.pp.

41-43). Both D,P. and R.P, have indicated thatthey have concerns about their father's ability to

protect them from their mother. (9/9/2018 N.T. p 61). Spiegel had no confidence. that J.P. could

stay away from B.D. and believed the best interests of the children necessitated a change of goal

from reunification to adoption. (9/9/2018N.T. p 43, 44-45).


                                                 6
       Julie Lafferty, a supervisor at OCY,was involved in the case from its inception in July,

2017, and was Shannon Siegel's supervisor. (9/9/2018 N. T. pp70-71, 75J Ms. Lafferty

corroborated Spiegel' s description of the father's attitude towards OCY. From J.P. 's allegations

of.kidnapping; taking children for cash; andillegally removing them andstealing them every

day, to his contacting a state representative's office claiming his children were kidnapped, and

his wife wasn't being given a chanceto work for reunification, Lafferty concluded the

circumstances of the children's placement had not been alleviated by the parents, (9/9/2018 N. T.

pp. 71-74). Ms. Lafferty did not.believe J:P. could protect the children from B.D., or that he
would choose them over mom, because he and the mother had no desire. to be apart, or give each

other up. Neither parent has any idea how their behaviors affect their children, and the children

do not believe dad will protect them, and that he will get back together-with the mother.

(9/9/2018 N.T. pp75-80).

       J.P. admitted takingD.P. to see the-mother; that he has discussed moving to North

Carolina with the children; and that he still feels the children were prematurely removed.

(10/10/2018 N.T. pp. 45, 52, 56). The fatberagreed that he stated his relationship with B.D. was

like an addict relapsing, and that he is co-dependent withher, (i Oil 0/2018 N. T. pp .65-66). J.P

acknowledged the children suffered from past abuse and trauma and that.there was not a healthy '

relationship betweenthe mother and children. (10/10/2018 N.T. pp 76-78).

       the father denied making belligerent statements to Shannon Spiegel or Agency staff. He

also denied posting items oh Facebook about his animosity towards government officials or CPS

workers. (10/10/2018 N.T. pp. 82-83). J.P. admitted he goes by the name J.D. on his Facebook

account. (10/10/2018 N. T. p. 85). During the lunch recess; J.P. deleted his Face book account.

(10/10/2018 N.T. p. 92). Before the account was deleted; copies of posts from September 7, 14


                                                  7
and 23, 2018 were made and marked as exhibits. The posts from September 7, 2018 were

Exhibits land 2; September 14, 2018 was Exhibit 3� and September 23, 2018 marked Exhibitsl,

(10/10/2018 N.1\ pp.n�94). Exhibit 1 reads '1WOW .. whata weird hearing .. Courtroom was shut

down for an hour." Exhibit 2 reads "Wife shut whole dam court hearing down for over an
hour ... over her phone ... Iol", Exhibit 3: '� Ah hell., Let's just get this war started..hitall

SW(Social Workers) at their home like they did us. Post their homes and neighborhood.".

Exhibit 4: "Halloween ..timeto put on a mask and HIT EMHARD ... fuk CPS social workers.".

J.P. admitted he posted the exhibits, but as to Exhibits 3 & 4, only that he shared the posts.

Exhibits 1 and 2 were admitted; 3 and 4 were admitted over objection, but it was noted that

objection went to the weight ofevidence, and the father's claim he only shared those two posts

would be considered by the court.(i0/10!20i8 N.T. pp. 92-95).

        Counsel for J.P. issued subpoenas to have the minor children D.P. andR'P. attend the

Permanency Review Hearing on September 9, 2018. OCY filed a Motion to Quash the

Subpoenas. After a hearing prior to the start of the Review Hearing, the Motion to Quash.was

wanted. (919/2018' N.T. pp. 3-32). Counsel for the father filed a Motion for Special Relief on
October 19; 2018. The relief requested was for the reopening of the change of goal hearing; and

appointment of separate legal counsel for the three oldest children to represent their legal

interests at that hearing. The relief requested was Denied on October 26, 2018.

        The Agency filed a Motion to Change Permanency Goal on July 5, ·2018, indicating its

desire to.change the goal ofb.P., RP., J.P. andE.P.'s permanent placement from Reunification

concurrent with Adoption to Adoption. This Court, after reviewing the testimony and evidence

presented at.the.Permanency Review Hearings on September 9 and Octber IO, 2018 found that

the Agency met their burden by clear and convincing evidence and that the permanency goal


                                                      8
should be changed to Adoption. Services were terminated. An order was entered, oil October 19,

2018, directing the Agency to file ah Involuntary Termination of Parental Rights Petition.

                                            ISSUE PRESENTED
        Appellant raises the following issue:

           l. The Juvenile Court committed an abuse.of discretion and/or error of law when it
              determined the current permanency goal of reunification concurrent with Adoption
              was no longer feasible and changed the goal to Adoption.


                                       STANDARD OF REVIEW

        When reviewing an.appeal from a decree changing-a permanency goal, an appellate court

accepts the findings of fact and the credibility determinations of the juvenile court if they are

supported by the recordJa re R.J.T., 9 A.3d 1179,, 1190 (Pa. 2010). An abuse of discretion

standard is used by the appellate court.

        Art abuse ofdiscretion is not found if'the lower judgementwas reasonable, the court

applied the law, and the court's action was not a result of'partiality, prejudice, bias, or ill will;

Absent an abuse of discretion, an error of law, or insufficient evidentiary support for the lower

court's decision, the decree must stand; In re-A.K., 936 A.2d 52$, 533 (Pa. Super; 2007). In a

change of goal proceeding, the lower court must focus on the child's best interests, not the

interests of the parents, Id.

       The Agency has the burden of proving the change in goal would be.in the child's best

interests.Ja re M.B., 674 A.2d 702, 704 (Pa. Super. 1996).




                                                   9
                                      DISCUSSION



        Rule J925(b) of the Pennsylvania Rules of Appellate Procedure provides that an

appellant's Statement of Matters Complained of on Appeal "shall concisely identify each ruling

or error that the appellant intends to challenge with sufficient detail to identify all pertinent

issues for the judge." Pa, R.A.P. 1925(b)(4)(ii). "Issues not included in the Statement and/or

raised in accordance.with the provisions of this paragraph b (4) are waived." Pa. R.A.P:

192S(b)(4)(vii).

       The Pennsylvania Superior Court, in, the case of Inre A.B., 63A3d 345 (Pa. Super 2013),

summarized rulings regarding what constitutes a sufficient 1925(b) _ statement,

                       Appellant's concise-statement must properly specify the error to be
                       addressed on appeal... The Rule 1925(b) Statement must be specific
                       enough for the trial court to identify and address the issue an appellant
                       wishes to raise on appeal ... Further, this Court may find waiver where a
                       concise statement is too vague ... When a court has to guess whatissues an
                       appellant is appealing, it is not enough for a meaningful review .. ,A
                       Concise Statement which is too vague to allow the court to identify the
                       issues raised on appeal is the functional equivalent of no Concise
                       Statement at all.. . .

In re A. B., 63A3d at 350.
        Appellant filed what she termed "Concise Statement Of Matters Complained Of On

Appeal", and listed the one issue set forth above. The issue does not provide the Court any

.guidance as to what specific error was made, or where an abuse of discretion occurred. The

mother's blanket statements that the court abused its discretion and/or erred in changing the

permanency goal for the children from reunification to adoption, is a vague, overly broad claim

that do not raise specific issues as required by Rule 1925(b). On that basis, the mother has

waived any issues in this appeal. However, if these matters are not deemed 'waived, an analysis


                                                  10
                                                                                                       t
                                                                                                       !
of the law governing the standard for change of goal in dependency matters supports this Court's       I
decision.                                                                                              !
                                                                                                       !
                                                                                                       l


                                                   .
               The mother admitted a history· of allegations               . . . on her pard
                                                             of ·abusive behavior
                                                                                                       I
extending back to when the family- lived in North Carolina, In June, 2017, the father file.d a         I
                                                                                                       I
Protection from Abuse.Petition on behalf ofthe children against the mother. The· Petition was          j
                                                                                                       !
.dropped when OCY removed the children and filed dependency petitions. based in a large degree
                                                                                                '
                                                                                                       !
                                                                                                       f
oh the mother's abuse of the children, Bothparents participated in therapy with Jessica Edmunds            I
                        .
                                                                                                  I
                                                                                                  I
from Family Based Mental Health. The sessions started. out as joint; but went to individual ones. i

due to the. "toxic" relationship between the parents involving.arguments and fighting.

               B.D., the mother, was afforded parenting education involving various techniques             !
to care and deal with her children. These parenting.sessions were also provided by Family Based

Mental Health, Jessica Edmunds testified that throughout the involvement with the mother, from

June 2017 to July 2018,: the mother rejected any and all. parenting suggestions she received from

Family Based Mental Health.

               On June· 19, 201�, there was a supervised visit.at OCY between B.D. and the

oldest child, DiP, Ms. Edmunds observed the visit from outside the room, through a.mirror, D.P..

was in a bad mood that day and the mother kept pressing him.as to what was wrong, Appropriate

ways to talk to children was one of the topics-covered in parenting education .8.D. received.and

rejected. The child began to get more agitated and told the mother she was not· working hard

enough to get the children back, then he talked about past abuse by the mother and said "if you

hit me again, I'll hit you back. The mother responded that ifD.P. raised a: hand. toher, "!'11 'beat

your ass". The mother went on calling the child a liar, blamed him for the family being apart, and

was screaming at him. This took place after a year of attempting to get the mother to


                                                 11
                                                                                                    (

acknowledge deficiencies in her childrearing and providing methods to correct those
                                                                                   i
                                                                                                    fi
deficiencies; all of which "B.D. rejected.
                                                                                                    i
                                                                                                    i
               After this visit, it Was revealed that the mother had been. taping her sessions with\
                               .                                                                    I
Family Based Mental Health without permission. As a result of-the disastrous visitand revelatio�
                                                                                                     I
of unauthorized recording, Family Based Mental Health in July, 2018, discontinued services to:

the mother due to her being therapeutically not appropriate and the surreptitious recording,         !
                                                                                                     !



               The GAL for the children, Attorney Alison Scarpitti provided the court with a;
                                                                                                     f
report of her meetings with thetwo oldest.children, D,P. and R. P. prior to the September 9, 20t8l

Review Hearing. The children voiced some different opinions, but there was. no divergence of

opinion as to theirfeelings toward. their mother. They wereboth afraid of her and concerned that;

'their father wouldn't be able to stay away from or protect them fromthe mother. Obviously, the:
                                                                                                        '
children's fears resulting from the abuse and lack of care they hadreceived at the hands of their:

mother.

       The Court.finds that the reasons for the children'splacement have not, nor will they be

alleviated by the mother. In spite of all the efforts to help the mother overcome her abusive

bebavlorand be ableto carefor her children, B.D. has shown no inclination to accept and absorb]
                                                                                                         I
proper parenting techniques. After over a year of attempts to help the mother; she is as much a

danger to them today as she was when they were removed. The changeofgoal to adoption has

been established clearly and convincingly by OCY. A child's life will not be placed onhold "in ;

the hope that (Appellant) will sununon the ability to handle the responsibility of parenting". lit re1
                                                                                                            i


Z.P. 994 A.2d 1108, 112-5 (Pa. Super. 2010)




                                                 12
                                         CONCLUSION

       Appellant has continuously demonstrated she cannotor will not place her children's

needs above her own. She refuses to accept responsibility for her actions. The skills and

judgment necessary to. provide for the physical and emotional well-being of her children are

 non-existent. Every effort was expended to. provide the mother insight into her· behavior and

what affect it had on her children, B.D. rejected these efforts and the. evidence Indicates she will

continue. to do so in the future. A goal change to Adoption is therefore appropriate, despite any

degree of'minimal compliance with thepermanency plan. it is respectfully-requested the

Superior Court affirm thisCourt's Order changing the goal ofthe.dependency proceeding to

.Adoption.                �-·

       Datedthis.   _$.y        of January, 2019..

                                              BY THE COUJ,l.T:




cc:    Attorney Anthony Vendetti                              Attorney Elizabeth Brew Walbridge
       Erie County Office of Children and Youth               1001 StateStreet, Suite 1400
       154 West 9th Street                                    Erie, PA 16501
       Erie, PA 16501

      ./AttomcwEmily'.M¢rskhi                                 Attorney Alison Scarpitti
        3820 LibertyStreet                                    150 East 81h Street, First Floor
        Erie, PA. 16509                                       Erie, PA 16501




                                                  13